Holden, J.,
delivered the opinion of the court.
The only question involved in this ease is whether or not money belonging to the state of Mississippi, deposited in a bank which has not qualified as a state depository, is protected by the state bank guaranty fund.
The identical question was decided by this court recently in Wardlaw v. Planters’ Bank of Clarksdale, 131 Miss. 93, 95 So. 135, in which it is held that the funds of a municipality in such a case are protected by the state bank guaranty fund. The same rule applies here, and we decline to overrule the Wardlaw case; therefore the judgment of the lower court is affirmed.

Affirmed.